PER CURIAM.
Darrell Demps was charged with armed carjacking and aggravated fleeing. At the conclusion of the state’s case in Demps’s jury trial, the trial court granted a judgment of acquittal as to the aggravated fleeing. The jury found Demps guilty of carjacking with a deadly weapon, a lesser included offense.
Sentencing occurred about a month after the trial. The trial court sentenced Demps to ten years in prison, followed by five years probation, for the carjacking. However, the trial court also sentenced Demps to five years in prison on the fleeing charge. Both sentences were to be served concurrently. A disposition order indicates that Demps was found guilty of both carjacking with a firearm and aggravated fleeing. The written final judgment states that Demps pled nolo contendere to *738both armed carjacking and aggravated fleeing.
On March 13, 2003, Demps filed a motion to correct sentencing error, pointing out that the trial court had incorrectly-sentenced him for the fleeing, having granted a judgment of acquittal on that charge. Demps also pointed out that the final judgment incorrectly noted he had pled nolo contendere. Because the trial court did not rule on this motion within sixty days, it is deemed to have been denied. See Fla. R.Crim. P. 3.800(b)(1)(B).
The state concedes error. This case is reversed for the trial court to vacate its sentence on the aggravated fleeing charge and to correct the final judgment.
GUNTHER, POLEN and GROSS, JJ„ concur.